Citation Nr: 1440945	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-36 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.    

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral heel disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran filed a notice of disagreement in October 2009 and was provided with a statement of the case in June 2010.  The Veteran perfected his appeal with an August 2010 VA Form 9.

The Veteran testified before the undersigned in February 2013 and a copy of that transcript is of record.  

A review of the Veteran's Virtual VA claims file reveals the February 2013 hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss, tinnitus, and bilateral heel condition are related to his military service.  

The Veteran has reported that his hearing loss began in service and that he first noticed tinnitus in 1982, two years after his separation from service.  Additionally, the Veteran has submitted lay statements from his ex-wife and father that shows the Veteran reported symptoms of hearing loss and tinnitus after his military service.  As the Veteran's MOS was infantryman, he has current diagnoses of bilateral hearing loss and reports of constant tinnitus, and there is evidence of the onset of symptoms in service or shortly after service, a remand is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006),

A September 2009 private letter noted that the Veteran reported bilateral heel pain and stress fractures while in the military.  The physician noted that the Veteran has some sclerosis in the subtalar area which was probably indicative of mild osteoarthritis of the right heel.  The physician also noted that there may be some damage to the joint in the facet area with some bone that looks like there may be a butting in the area.  The physician concluded that this was probably related to the stress fracture that he had years ago in service and some collapse in the area, which was mild.  The Board finds that the September 2009 private opinion is speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  However, as there is evidence of in-service treatment for bilateral heel and foot pain and lay evidence from the Veteran his ex-wife, and father of continued symptoms since service, the Board finds that a remand is also necessary to determine the nature and etiology of the Veteran's bilateral heel condition.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any new medical evidence, from VA or otherwise, pertaining to any treatment for bilateral hearing loss, tinnitus, or bilateral heel condition.  The RO should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.  

The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and/or tinnitus are related to the military service, to include his MOS of infantryman.  In rendering the opinion, the examiner should address the Veteran's reports that his hearing loss began in service and he first noticed symptoms of tinnitus in 1982.    

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral heel condition.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.  

The examiner should diagnose all current bilateral heel disabilities.  In doing so, the examiner should reconcile any differing diagnoses from September 2009 private letter.   
The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral heel condition is related to his military service, to include in-service treatment for heel and foot pain in June 1976, May 1977, July 1977, January 1978, May 1979, November 1979, and December 1979.  In rendering the opinion, the examiner should address the September 2009 private etiology opinion and the Veteran's reports that he has had heel pain since service.     

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



